    Case 4:20-cv-00221-ALM-CAN Document 38 Filed 03/01/21 Page 1 of 1 PageID #: 92




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


     JAKWAVIANE GOODSON                               §
                                                      §
     VS.                                              §                CIVIL ACTION NO. 4:20cv221
                                                      §
     JONATHAN NEWSOM, ET AL.                          §

                                         ORDER OF DISMISSAL

            This case was referred to United States Magistrate Judge Christine A. Nowak, who issued a

     Report and Recommendation concluding that Plaintiff’s lawsuit should be dismissed without prejudice

     for want of prosecution. The Report and Recommendation of the Magistrate Judge, which contains

     proposed findings of fact and recommendations for the disposition of such action, has been presented

     for consideration. No objections having been timely filed, the Court concludes that the findings and

.    conclusions of the Magistrate Judge are correct, and adopts the same as the findings and conclusions

     of the Court.

            It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice. All

     motions by either party not previously ruled on are hereby DENIED.

            SIGNED this 1st day of March, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
